Citation Nr: 1325861	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for tinnitus has been received. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for renal cell carcinoma, status post nephrectomy, claimed as due to exposure to asbestos, hydraulic fluid and/or petroleum products.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

With respect to the issues pertaining to service connection for tinnitus, the appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 determination in which the RO denied service connection for tinnitus.  In August 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2011,  and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.  

With respect to the issue of service connection for renal cell carcinoma, the appeal to the Board arose from July 2011 rating decision in which the RO denied service connection for renal cell carcinoma, status post right nephrectomy.  In August 2011, the Veteran filed a NOD.  The RO issued a SOC in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board) in October 2012.  

As regards to characterization of the appeal with respect to tinnitus, although the RO reopened the Veteran's claim and decided it on the merits in the June 2011 SOC, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A.  §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence to reopen a claim for service connection has been received.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable disposition on the Veteran's request to reopen-the Board has characterize the portion of the appeal pertinent to tinnitus as encompassing both matters set forth on the title page.

The issue of entitlement to service connection for bilateral hearing loss was also on appeal.  In a February 2013 rating decision, the RO granted service connection for this disability, representing a full grant of that benefit sought.

In April 2013, the Veteran's representative submitted additional evidence with respect to the issue of service connection for renal cell carcinoma directly to the Board.  Although the Veteran signed a general waiver of RO consideration in February 2013, this waiver was in response to a February 2013 supplemental SOC that only addressed the issue of tinnitus and, thus, does not appear to apply to the other issue.  Nevertheless, as the Board finds that further development is needed with respect to the issue of service connection for renal cell carcinoma, the RO will have the opportunity to consider this evidence.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decision addressing the request to reopen and the claim for service connection for tinnitus is set forth below.  The claim for service connection for renal cell carcinoma is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In an August 2003 rating decision, the RO denied a claim for service connection for tinnitus; the Veteran filed a NOD in September 2003 and a SOC was issued in September 2004; although notified of the SOC, the Veteran did not file a timely substantive appeal.  

3.  Evidence associated with the claims file since the August 2003 denial of the claim for service connection for tinnitus includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service; such exposure, in part, formed the basis for an award of service connection for bilateral hearing loss.

5.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision in which the RO denied service connection for tinnitus is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2012); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2012).

2.  As pertinent evidence received since the August 2003 denial is new and material, the criteria for reopening the claim for service connection for tinnitus are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the claims to reopen and for service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate the claim have been accomplished.

II.  New and Material Evidence for Tinnitus

In this case, the Veteran's original claim for service connection for tinnitus was denied by the RO in an August 2003 rating decision.  In pertinent part, the evidence then of record consisted of the Veteran's service treatment records, an April 2003 private audiological evaluation and the report of a May 2003 VA examination.   Service treatment records were silent with respect to any findings of tinnitus.  The private evaluation was also silent with respect to complaints of tinnitus.  However, at the May 2003 VA examination, the Veteran reported tinnitus for about five years that was attributed to noise exposure in the Navy.    
 
In August 2003, the RO denied the Veteran's claim for service connection for tinnitus.  The RO found that the evidence did not show that the claimed condition was incurred in or aggravated in service. 

The Veteran filed a NOD in September 2003 and a SOC was issued in September 2004.  Although the Veteran filed a substantive appeal (via a VA Form 9) in January 2005, as the appeal was not received within 60 days of the issuance of the SOC, it was not considered timely.  See 38 C.F.R. § 20.302.  As such, the RO's August 2003 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in February 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since August 2003 decision  are the Veteran's statements, lay statements from fellow service members submitted in March 2012, and an October 2012 VA examination report.  Importantly, in his statements of record, the Veteran reported experiencing tinnitus ever since his exposure to acoustic trauma in service.   The lay statements also confirmed the Veteran's noise exposure in service.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for tinnitus.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the August 2003 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran's tinnitus may be related to service.  In this regard, the Veteran has reported experiencing tinnitus since that time.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for tinnitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection for Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  He avers that he was exposed to significant noise while working on U.S. Naval Aircraft Carriers during the Vietnam War, and that this acoustic trauma is the cause of his current and long-standing tinnitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and an organic disease of the nervous system, such as tinnitus, becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Although tinnitus is not a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology (see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), as explained below, lay assertions as to the existence, and continuity of symptoms, of tinnitus, or ringing in the ears, is considered competent evidence of such.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

The Veteran's service treatment records reflect no complaint or diagnosis of tinnitus during service.  The Board reiterates, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran has described his duties as a machinist mate working on aircraft and bomb elevators aboard U.S. Naval Aircraft Carriers, which exposed him to acoustic trauma and resulted in his hearing loss and tinnitus.  The Veteran has asserted that this ringing in his ears began in service and has continued ever since. 

The Veteran's service records confirm that he served at sea, primarily aboard the USS Intrepid and USS Randolph, for most of his time in service during the Vietnam War.  Additionally, the Veteran has already been granted service connection for hearing loss based on noise exposure incurred during his miliary service.  The Board therefore concedes that the Veteran's allegations of in-service noise exposure are credible and consistent with the circumstances of his military service.

Turning to the questions of present disability and the relationship between the disability and in-service injury (here, noise exposure), the Board finds that there is sufficient persuasive evidence of record to establish the presence of tinnitus and likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).  

The Veteran was afforded a VA examination in May 2003.  He reported tinnitus, but indicated that he first noticed it five years prior.  The examiner found that the Veteran's tinnitus was not related to service based on his own report of noticing it five years prior.  

However, in his September 2003 NOD, the Veteran asserted that he did not tell the examiner that his tinnitus had only began five years prior, but rather that it had gotten worse in the last five years.  The Veteran claimed that his tinnitus had started with engine noise exposure and firing small firearms in service.  

Again, in his February 2010 claim, the Veteran again reiterated that he had experienced tinnitus ever since suffering from acoustic trauma in service.  In a follow up March 2010 statement, he again reported that he had constant noise in his ears every since service.  

In October 2012, the Veteran was afforded another VA examination.  The examiner noted that he had reviewed the claims file, and that the Veteran had a history of noise exposure in service.  After providing test results concerning the Veteran's hearing levels, the examiner opined that the Veteran's hearing loss was related to in-service noise exposure.  He observed that the Veteran reported bilateral tinnitus, but found that it was not related to service as the Veteran first noticed it around 15 years ago, which was too far removed from service.  This examiner also appeared to rely on the pervious VA examination in May 2003 that noted tinnitus five years prior.  

The Veteran's representative has advanced the argument that a miscommunication occurred between the examiner and the Veteran, given the Veteran's other statements of record that tinnitus had been present since service.  Importantly, the most recent VA examiner provides no mention or discussion of the Veteran's previous statements included in the claims file supposedly reviewed by the examiner, alleging that his tinnitus began in service and has continued since then.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In this case, the Board finds that, on the question of current disability, both VA examinations have indicated that the Veteran does suffer from tinnitus.  In turn, the primary question is whether his tinnitus began in service.

Regarding the Veteran's assertions of experiencing tinnitus during and since service, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  Moreover, tinnitus is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  Again, although the VA examination report noted that the onset of tinnitus was only 15 years prior, as discussed above, the VA examiner did not address the Veteran's other lay statements of record clearly indicating that he had experienced tinnitus since service.  


In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements. See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  These statements, when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  See 38 C.F.R. § 3.303(b); Walker (cited above).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.


ORDER

New and material evidence to reopen the claim for service connection for tinnitus has been received, and service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.  

The Veteran has asserted that his renal cell carcinoma was caused by exposure to asbestos, hydraulic fluid and petroleum products while in service.  Again, service records showed that the Veteran was a machinist mate stationed on aircraft carriers during the Vietnam War.  His duties included working with various hydraulic equipment.  He has asserted that he underwent routine lab work in service due to such exposure to hydraulic fluid.  He would also have to "unwrap" pipes covered with asbestos insulation.  

The Veteran was afforded a VA examination in May 2011 with a staff physician.  After reviewing the claims file and examining the Veteran, the examiner determined that although not beyond the realm of possibility, statistically, it was much less likely than not that the Veteran's renal cell carcinoma was caused by his asbestos exposure.  The examiner indicated that there was some mention in the literature that people with asbestos exposure may have an increased risk, but it did not appear to be a well-established risk.  The examiner also indicated that it appeared that the Veteran was only exposed to asbestos occasionally when he had to unwrap pipes.  The examiner further observed that the Veteran did have several risk factors for renal cell carcinoma, including obesity and hypertension.  

However, the examiner indicated that he could not offer an opinion on hydraulic fluid as he did not know how much was handled or what kind of tests were performed.  Nevertheless, the Veteran has consistently reported working with hydraulic fluid in the course of his duties as a machinist.  Moreover, lay statements from fellow service-members also confirmed that the Veteran worked with this fluid.  The Veteran is competent to describe his duties in service as well as testing that he underwent during the course of these duties, and there is no reason to doubt his credibility with respect to his duties.  In fact, a May 1966 service treatment record appears to document some type of blood and urine work.  See 38 C.F.R.  § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   As such, the May 2011 VA examination is deficient because it did not provide an opinion with sufficient rationale as to whether the Veteran's renal cell carcinoma is related to exposure to hydraulic fluid.  

Moreover, recently, the Veteran's representative has asserted that another risk factor for renal cell carcinoma is exposure to petroleum productions as well as asbestos.  In support of this contention, the representative submitted an Occupational Risk Factor study.  Unfortunately, as this study was submitted after the May 2011 VA examination, it was not considered in the examiner's opinion.  As this evidence is relevant to the Veteran's claim, it should be appropriately considered by a VA examiner.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Under these circumstances, the Board finds that another examination and an opinion by an appropriate specialist in kidney-related cancers are needed to resolve the claim for service connection for renal cell carcinoma.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.  § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims.  38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent evidence.

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in St. Louis, Missouri dated through June 2011; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the St. Louis VAMC all outstanding pertinent treatment records since June 2011, following the current procedures prescribed in 38 C.F.R.  § 3.159 with respect to requesting records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the St. Louis VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, from June 2011 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate specialist in kidney-related cancers, if possible, at a VA medical facility, to address the etiology of the renal cell carcinoma.   

The entire claims file, to include a complete copy of the REMAND (along with copies of relevant documents from Virtual VA, if the examiner does not have access), must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Then, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service. 

In rendering such opinion, the physician should specifically consider and discuss the in- and post-service treatment records, as well as the Veteran's contentions, including his exposure to asbestos, hydraulic fluid and petroleum products.  Specifically, the physician should address the Veteran's described duties onboard the Navy aircraft carriers.   He should also address the Occupational Risk Factor study submitted by the Veteran's representative.  

The examiner should set forth all examination findings, together with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 



6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal, in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority. 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 West Supp. 2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


